TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00333-CR
NO. 03-03-00334-CR



Tracy Lynn Carpenter aka Tracy Lynn Walker, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NOS. 48,645 & 48,963, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief in these causes was due August 29, 2003.  Appellant's retained
attorney, Mr. Ted Potter, did not respond to this Court's notice that the brief is overdue.
The district court is ordered to conduct a hearing to determine whether appellant
desires to prosecute this appeal, whether appellant is indigent, and, if she is not indigent, whether
retained counsel has abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make
appropriate findings and recommendations.  If appellant desires to prosecute this appeal but is
indigent, the court shall appoint substitute counsel who will effectively represent appellant on appeal. 
A record from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than February 13, 2004.  Rule 38.8(b)(3).
It is ordered January 16, 2004.

Before Justices Kidd, Puryear and Pemberton
Do Not Publish